DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment of Claim 1 (filed 10/20/2021) regarding “an interlocking element being breakable from the flip top upon a pivotable movement of the flip top” wherein “the interlocking element is adapted to latch through the slit to inside of an exterior front window of the tubular portion of the covering element in a first position and visible through said exterior front window; and the interlocking element being adapted in a second position whereby said pivotable movement causes said interlocking element to separate such that the interlocking element is not visible through said exterior front window” is considered, in combination with the other limitations previously presented in Claim 1, allowable over the prior art. Benoit-Gonin (US 20120067922) in view of Berroa (US 10926923) teaches all the limitations of Claim 1 (as cited in the previous office action) with the exception of the limitations presented by the amendment, including an interlocking element which latches through a window which breaks when the cap is pivotably opened. However, Benoit-Gonin in view of Berroa does not teach that the interlocking element is visible prior to opening the cap, and is not visible once the cap is broken; Benoit-Gonin in view of Berroa teaches that the interlocking element is only visible once the cap has been opened and the interlocking element has separated from its original position. This limitation is not taught by the prior art and is, in combination with the other limitations of Claim 1, allowable over the prior art. 
Subsequent dependent claims 2-10 are allowable per their dependence on allowable Claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735